DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed 08/31/2021. Claims 1, 3-10, 12-19 are acknowledge as pending in this application with claims 2, 11, 20 are canceled, claims 1, 3, 6, 10, 19 are amended, claims 4-5, 7-9, 12-18 are previously presented and claim 24 is newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant amendment filed on 08/31/2022 have overcome Claim Objection. The newly added limitations have added new Claim Objection and Claim Rejection 112b issues.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 and 07/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10, 19 are objected to because of the following informalities:
Claim 1, line 17, “motivational quote” should be amended to ---the motivational quote---.
Claim 10, line 15, “motivational quote” should be amended to ---the motivational quote---.  
Claim 19, line 19, “motivational quote” should be amended to ---the motivational quote---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation "outputting, by the machine learning model, in response to the received data from the input peripheral, the animated graphical movements and the motivational quote; based on the data being received from the input peripheral and the output animated graphical movements and motivational quote, determining, via the machine learning model, information to control an aspect of the exercise device; and generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information." in lines 14-20.  This limitation does not have any support in the specification. Specifically, the Applicant’s specification disclose the machine learning model outputs a motivational quote, not the animated graphical movements (Para [0273] “the machine learning model 60 may determine that the user has reported the exercise is too hard, and may determine to provide a motivational quote, such as "Keep it up John Doe, you got this!”, see FIG. 56). Further, the Applicant’s specification disclose the processing device generate an output wherein the output may include a virtual coach, a motivational quote, a control instruction that causes the exercise device to change an operating parameter (emphasis added, Para [0375] “the processing device may generate an output. In some embodiments, the output may include a virtual character animated to graphically move and to audibly generate a motivational quote to the user. In some embodiments, the output may include a control instruction that causes the exercise device 100 to change an operating parameter. In some embodiments, the operating parameter may include changing a range of motion of one or more pedals, changing a speed of a motor, changing a revolutions per minute of a motor, changing a parameter of a fan associated with the exercise bike, changing a temperature of a portion of the exercise bike, changing a haptic setting of a portion of the exercise bike, or some combination thereof”). In another word, the Applicant’s specification disclose that the processing device generate the outputs (virtual coach, motivational quote) and change the operating parameters (changing speed of a motor, changing range of motion of one or more pedals, etc.). The Applicant’s specification does not disclose or have support for the limitation “based on the data being received from the input peripheral and the output animated graphical movements and motivational quote, determining, via the machine learning model, information to control an aspect of the exercise device; and generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the received data" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the data in claim 1, line 5 or separate components.
Claim 1 recites the limitation "the animated graphical movements" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the virtual coach in claim 1, line 7 or separated components.
Claim 1 recites the limitation "the output animated graphical movements" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the virtual coach in claim 1, line 7 or the animated graphical movements in claim 1, line 15 or separated components.
Claim 1 recites the limitation "information" in line 19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the information in claim 1, line 18 or separated components.
Claim 1 recites the limitation "the determined information" in line 20.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the information in claim 1, line 18 or separated components.
Claim 10 recites the limitation "the received data" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the data in claim 10, lines 3-4 or separate components.
Claim 10 recites the limitation "the animated graphical movements" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the virtual coach in claim 10, line 6 or separated components.
Claim 10 recites the limitation "the output animated graphical movements" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the virtual coach in claim 10, line 6 or the animated graphical movements in claim 10, line 13 or separated components.
Claim 10 recites the limitation "information" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the information in claim 10, line 16 or separated components.
Claim 10 recites the limitation "the determined information" in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the information in claim 10, line 16 or separated components.
Claim 19 recites the limitation "the received data" in line 15. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the data in claim 19, line 15 or separate components.
Claim 19 recites the limitation "the animated graphical movements" in line 16.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the virtual coach in claim 19, line 8 or separated components.
Claim 19 recites the limitation "the output animated graphical movements" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the virtual coach in claim 19, line 8 or the animated graphical movements in claim 19, line 16 or separated components.
Claim 19 recites the limitation "information" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the information in claim 19, line 20 or separated components.
Claim 19 recites the limitation "the determined information" in line 22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the information in claim 19, line 20 or separated components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang (US 2019/0126099 A1) in view of Wicks et al (US 2017/0282015 A1). 
The Examiner notes that due to the uncertainty of the claim interpretation (see claim rejection 112a and 112b above), the Examiner interprets that Hoang in view of Wicks teach the claims equivalent with the Applicant’s claims.

Regarding claim 1: Hoang disclose a computer-implemented method (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) comprising: 
generating, by an artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”) executed by a device (AI engine, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive data as an input (receive data, the cloud central server receive the data as input; Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”); 
based on the data (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”), providing, by the machine learning model (cloud central server), an output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”); 
while the user performs an exercise using an exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”):
receiving the data (Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) of a computing device (camera, sensor; the Examiner notes that, according to the computer security resource center www.csrc.nist.gov, the definition of the computing device is a functional unit that can perform substantial computations, the camera of Hoang is considered to be a computing device because the camera of Hoang can capture the real-time video or a gesture-based input commands of the user as an input and export the output to the screen, Para [0040] “The touch screen can display at least one representation, such as one or more avatars, that represent users of the exercise devices, and that have a virtual speed in proportion to exercise performance on the exercise devices. The representation can include real-time video of users captured from their front facing cameras”; Para [0051] “The camera 282 can be configured for capturing the expressions of the user of the particular tablet 202. The camera 282 can be configured for capturing gesture-based input commands in an example embodiment”, Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor.” Therefore, the camera is performing a substantial computation and is considered to be a computing device) associated with the user (Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor”), and 
generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information (emphasis added, Para [0011] “Dynamic adjustment can be made based on the real time collective performance of at least one, two or more the exercise devices, to cause a same adjustment to a respective current difficulty setting of at least one, two or more exercise devices during the shared virtual exercise session”).

    PNG
    media_image1.png
    675
    850
    media_image1.png
    Greyscale

Hoang further teach the output (Hoang, output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”) is a virtual coach (Hoang, the virtual coach is a chase animation in a virtual training; Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices”).
Hoang fails to disclose the virtual coach configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, the machine learning model maintaining control of the virtual coach during an exercise session of a user.
Wicks teach an analogous exercise device wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user; the motivational quote is the digital audio that motivate the user; emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) the machine learning model (Wicks, interactive exercise system) maintaining control the virtual coach during an exercise session of a user (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).
Hoang in view of Wicks teach outputting, by the machine learning model (Hoang, cloud central server outputs the chaser animation, Para [0009] “AI (determined by Cloud Server) as challenge or chaser and in real time, places objects into virtual workout world that increases and decreases resistance”), in response to the received data (Hoang, Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from the input peripheral (Hoang, the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”; the cloud central server communicate with the electro-mechanical input devices), the animated graphical movements (Hoang, the animated graphical movement is the chaser animation; the cloud central server outputs the chaser animation; emphasis added, Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices.”) and the motivational quote (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”); 
based on the data (Hoang, data, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”) being received from the input peripheral (Hoang, the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) and the output animated graphical movements (Hoang, output animated graphical movement is the graphical interface an animation, Para [0013] “the at least one representation having a virtual speed on the graphical interface based on exercise performance of the exercise devices, and display on the graphical interface an animation”) and motivational quote (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”), determining, via the machine learning model (Hoang, cloud central server, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”), information to control an aspect of the exercise device (Hoang, emphasis added, Para [0013] “when reaching the at least one representation on the graphical interface, ends at least part of the shared virtual exercise session for at least one of the exercise devices, the animation having a virtual speed that is dependent on exercise performance of at least one of the exercise devices.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual coach of Hoang to be animated to graphically move and to audibly generate a motivational quote to the user, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 3: Hoang further disclose wherein the information is a control instruction (instruction, Para [0012] “for executing instructions stored in the memory that, when executed, cause the at least one processor to:… control the adjustable difficulty setting of the exercise apparatus to one or more of the difficulty settings during the shared virtual exercise session, receive a user input command from the user input device during the shared virtual exercise session”) that causes the exercise device to change an operating parameter (difficulty setting, Para [0012]).

Regarding claim 4: Hoang disclose wherein the operating parameter (resistance of the pedals, Para [0002] “Some industry exercise bikes have a display screen that allows a user to treat the exercise as a game. The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”) further comprises changing a range of motion of one or more pedals (The Examiner notes that the operating parameter requires only one of the following operating parameters, Para [0002] “The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”), changing a speed of a motor, changing a revolutions per minute of the motor, changing the parameter of a fan associated with an exercise bike, changing a temperature of a portion of the exercise bike, changing a haptic setting of a portion of the exercise bike, or some combination thereof.

Regarding claim 5: Hoang disclose wherein the data comprises an electronic recording (tablet 202) of a voice of the user received via a microphone associated with the computing device (Para [0051] “The microphone can be used for capturing audio of the user of the particular tablet 202. The microphone can be used for capturing voice-based input commands in an example embodiment.”).

Regarding claim 6: Hoang disclose wherein the data is associated with a difficulty of the exercise the user is currently performing (the baseline resistance represent the difficulty of an exercise, Para [0147] “the baseline resistance of each user can be determined by the cloud central server 104 based on historic performance of each user.”), and the computer-implemented method further comprises modifying the exercise plan based on the data (the user can modify the resistance level, Para [0147] “Before joining, users select their level of difficulty which determines their starting resistance level”).

Regarding claim 7: Hoang further discloses wherein selecting a virtual character (user’s avatar), a prerecorded message, or both, to present via the computing device (display, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).
Hoang fails to disclose wherein the virtual character, the prerecorded message, or both comprise a motivational quote. 
Wicks et al teach wherein the virtual character, the prerecorded message, or both comprise a motivational quote. (Wicks, the visual coaching of Wicks can provide an encouragement to educate and motivate the user; an encouragement to educate and motivate the user is considered to be a motivational quote; emphasis added, Para [0029] “the interactive exercise system comprises a “Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual character of Hoang to be comprise a motivational quote, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 9: Hoang disclose wherein receiving second input (user’s input when the user want to modify the resistance level, Para [0012] “receive a user input command from the user input device during the shared virtual exercise session, and in response to the user input command, cause a same adjustment to a respective current difficulty setting of at least two of the exercise devices during the shared virtual exercise session.”) from the user, wherein the second input comprises an instruction to modify an operating parameter (the resistance level of an exercise) of the exercise device, and the second input is received via a microphone, a touchscreen (Para [0047] “The tablet 202 includes a touchscreen 272 that is configured to be both a display screen (e.g. to display graphical user interfaces) and as a user input device (e.g. to receive touch inputs).”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 10: Hoang disclose A tangible, non-transitory computer-readable medium storing instructions (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) that, when executed, cause a processing device (a processor of the cloud central server 104, Para [0070] “Decisions made by a processor of the cloud central server 104 are referred to herein as Artificial Intelligence (AI).”) to: 
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive data as an input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”); 
based on the data (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”), provide, by the machine learning model (cloud central server), an output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), 
while the user performs an exercise using an exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”): 
receiving the data (Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) of a computing device (camera, sensor; the Examiner notes that, according to the computer security resource center www.csrc.nist.gov, the definition of the computing device is a functional unit that can perform substantial computations, the camera of Hoang is considered to be a computing device because the camera of Hoang can capture the real-time video or a gesture-based input commands of the user as an input and export the output to the screen, Para [0040] “The touch screen can display at least one representation, such as one or more avatars, that represent users of the exercise devices, and that have a virtual speed in proportion to exercise performance on the exercise devices. The representation can include real-time video of users captured from their front facing cameras”; Para [0051] “The camera 282 can be configured for capturing the expressions of the user of the particular tablet 202. The camera 282 can be configured for capturing gesture-based input commands in an example embodiment”, Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor.” Therefore, the camera is performing a substantial computation and is considered to be a computing device) associated with the user (Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor”), and 
generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information (Para [0011] “Dynamic adjustment can be made based on the real time collective performance of at least one, two or more the exercise devices, to cause a same adjustment to a respective current difficulty setting of at least one, two or more exercise devices during the shared virtual exercise session”).

    PNG
    media_image1.png
    675
    850
    media_image1.png
    Greyscale

Hoang further teach the output (Hoang, output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”) is a virtual coach (Hoang, the virtual coach is a chase animation in a virtual training; Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices”).
Hoang fails to disclose the virtual coach configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, the machine learning model maintaining control of the virtual coach during an exercise session of a user.
Wicks teach an analogous exercise device wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, the motivation quote is the digital audio that motivate the user; emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) the machine learning model (Wicks, interactive exercise system) maintaining control the virtual coach during an exercise session of a user (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).
Hoang in view of Wicks teach outputting, by the machine learning model (Hoang, cloud central server outputs the chaser animation, Para [0009] “AI (determined by Cloud Server) as challenge or chaser and in real time, places objects into virtual workout world that increases and decreases resistance”), in response to the received data (Hoang, Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from the input peripheral (Hoang, the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”; the cloud central server communicate with the electro-mechanical input devices), the animated graphical movements (Hoang, the animated graphical movement is the chaser animation; the cloud central server outputs the chaser animation; emphasis added, Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices.”) and the motivational quote (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”); 
based on the data (Hoang, data, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”) being received from the input peripheral (Hoang, the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) and the output animated graphical movements (Hoang, output animated graphical movement is the graphical interface an animation, Para [0013] “the at least one representation having a virtual speed on the graphical interface based on exercise performance of the exercise devices, and display on the graphical interface an animation”) and motivational quote (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”), determining, via the machine learning model (Hoang, cloud central server, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”), information to control an aspect of the exercise device (Hoang, emphasis added, Para [0013] “when reaching the at least one representation on the graphical interface, ends at least part of the shared virtual exercise session for at least one of the exercise devices, the animation having a virtual speed that is dependent on exercise performance of at least one of the exercise devices.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual coach of Hoang to be animated to graphically move and to audibly generate a motivational quote to the user, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 12: Hoang disclose wherein the output is a control instruction (instruction, Para [0012] “for executing instructions stored in the memory that, when executed, cause the at least one processor to:… control the adjustable difficulty setting of the exercise apparatus to one or more of the difficulty settings during the shared virtual exercise session, receive a user input command from the user input device during the shared virtual exercise session”) that causes the exercise device to change an operating parameter (difficulty setting, Para [0012]).

Regarding claim 13: Hoang disclose wherein the operating parameter (resistance of the pedals, Para [0002] “Some industry exercise bikes have a display screen that allows a user to treat the exercise as a game. The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”) further comprises changing a range of motion of one or more pedals (The Examiner notes that the operating parameter requires only one of the following operating parameters, Para [0002] “The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”), changing a speed of a motor, changing a revolutions per minute of the motor, changing the operating parameter of a fan associated with an exercise bike, changing a temperature of a portion of the exercise bike, changing a haptic setting of a portion of the exercise bike, or some combination thereof.

Regarding claim 14: Hoang disclose wherein the data comprises an electronic recording (tablet 202) of a voice of the user received via a microphone associated with the computing device (Para [0051] “The microphone can be used for capturing audio of the user of the particular tablet 202. The microphone can be used for capturing voice-based input commands in an example embodiment.”).

Regarding claim 15: Hoang disclose wherein the data is associated with a difficulty of the exercise the user is currently performing (the baseline resistance represent the difficulty of an exercise, Para [0147] “the baseline resistance of each user can be determined by the cloud central server 104 based on historic performance of each user.”), and the processing device is further to modifying an exercise plan based on the data (the user can modify the resistance level, Para [0147] “Before joining, users select their level of difficulty which determines their starting resistance level”).

Regarding claim 16: Hoang further discloses wherein selecting a virtual character (user’s avatar), a prerecorded message, or both, to present via the computing device (display, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).
Hoang fails to disclose wherein the virtual character, the prerecorded message, or both comprise a motivational quote. 
Wicks et al teach wherein the virtual character, the prerecorded message, or both comprise a motivational quote. (Wicks, the visual coaching of Wicks can provide a motivational quote or an encouragement to educate and motivate the user; emphasis added, Para [0029] “the interactive exercise system comprises a “Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual character of Hoang to be comprise a motivational quote, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 18: Hoang disclose wherein receiving second input (user’s input when the user want to modify the resistance level, Para [0012] “receive a user input command from the user input device during the shared virtual exercise session, and in response to the user input command, cause a same adjustment to a respective current difficulty setting of at least two of the exercise devices during the shared virtual exercise session.”) from the user, wherein the second input comprises an instruction to modify an operating parameter (the resistance level of an exercise) of the exercise device, and the second input is received via a microphone, a touchscreen (Para [0047] “The tablet 202 includes a touchscreen 272 that is configured to be both a display screen (e.g. to display graphical user interfaces) and as a user input device (e.g. to receive touch inputs).”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 19: Hoang disclose a system (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) comprising: 
a memory device (memory, Para [0012] “the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to:”) storing instructions,
a processing device (processor, Para [0012] “the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to:”) communicatively coupled to the memory device (Para [0012] “a communication subsystem for communicating over the network”), wherein the processing device executes the instructions (instruction, Para [0012] “the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to:”) to:
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive data as an input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”);
based on the data (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”), providing, by the machine learning model (cloud central server), an output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”); 
while the user performs an exercise using an exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”):
receiving the data (Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) of a computing device (camera, sensor; the Examiner notes that, according to the computer security resource center www.csrc.nist.gov, the definition of the computing device is a functional unit that can perform substantial computations, the camera of Hoang is considered to be a computing device because the camera of Hoang can capture the real-time video or a gesture-based input commands of the user as an input and export the output to the screen, Para [0040] “The touch screen can display at least one representation, such as one or more avatars, that represent users of the exercise devices, and that have a virtual speed in proportion to exercise performance on the exercise devices. The representation can include real-time video of users captured from their front facing cameras”; Para [0051] “The camera 282 can be configured for capturing the expressions of the user of the particular tablet 202. The camera 282 can be configured for capturing gesture-based input commands in an example embodiment”, Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor.” Therefore, the camera is performing a substantial computation and is considered to be a computing device) associated with the user (Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor”), and 
generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information (Para [0011] “Dynamic adjustment can be made based on the real time collective performance of at least one, two or more the exercise devices, to cause a same adjustment to a respective current difficulty setting of at least one, two or more exercise devices during the shared virtual exercise session”).

    PNG
    media_image1.png
    675
    850
    media_image1.png
    Greyscale

Hoang further teach the output (Hoang, output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”) is a virtual coach (Hoang, the virtual coach is a chase animation in a virtual training; Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices”).
Hoang fails to disclose the virtual coach configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, the machine learning model maintaining control of the virtual coach during an exercise session of a user.
Wicks teach an analogous exercise device wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) the machine learning model (Wicks, interactive exercise system) maintaining control the virtual coach during an exercise session of a user (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).
Hoang in view of Wicks teach outputting, by the machine learning model (Hoang, cloud central server outputs the chaser animation, Para [0009] “AI (determined by Cloud Server) as challenge or chaser and in real time, places objects into virtual workout world that increases and decreases resistance”), in response to the received data (Hoang, Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from the input peripheral (Hoang, the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”; the cloud central server communicate with the electro-mechanical input devices), the animated graphical movements (Hoang, the animated graphical movement is the chaser animation; the cloud central server outputs the chaser animation; emphasis added, Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices.”) and the motivational quote (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”); 
based on the data (Hoang, data, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”) being received from the input peripheral (Hoang, the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) and the output animated graphical movements (Hoang, output animated graphical movement is the graphical interface an animation, Para [0013] “the at least one representation having a virtual speed on the graphical interface based on exercise performance of the exercise devices, and display on the graphical interface an animation”) and motivational quote (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”), determining, via the machine learning model (Hoang, cloud central server, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”), information to control an aspect of the exercise device (Hoang, emphasis added, Para [0013] “when reaching the at least one representation on the graphical interface, ends at least part of the shared virtual exercise session for at least one of the exercise devices, the animation having a virtual speed that is dependent on exercise performance of at least one of the exercise devices.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual coach of Hoang to be animated to graphically move and to audibly generate a motivational quote to the user, as taught in Wicks, for the purpose of educating different exercises to the user.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang (US 2019/0126099 A1) in view of Wicks et al (US 2017/0282015 A1), and further in view of Errante et al. (US 2019/0244540 A1). Hoang as modified discloses the invention as substantially claimed, see above.
Regarding claim 8: Hoang in view of Wicks teach collecting the data (Hoang, data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”).
Hoang in view of Wicks fail to teach wherein the data comprises an indication from the user that an exercise is too difficult, and the machine learning model is trained to select a less difficult exercise for the user in a subsequent exercise session.
Errante et al teach the data (Errante, the data is the feedback, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”) comprises an indication from the user (Errante, the indication is the user’s effort) that an exercise is too difficult, and the machine learning model (Errante, the system 20, Para [0092]) is trained to select a less difficult exercise for the user in a subsequent exercise session. (Errante, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Hoang, to comprise an indication from the user that an exercise is too difficult, and the machine learning model is trained to select a less difficult exercise for the user in a subsequent exercise session, as taught in Errante, for the purpose of customizing the exercise to fit the user’s need.

Regarding claim 17: Hoang in view of Wicks teach collecting the data (Hoang, data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”). 
Hoang in view of Wicks fail to teach wherein the data comprises an indication from the user that an exercise is too difficult, and the machine learning model is trained to select a less difficult exercise for the user in a subsequent exercise session.
Errante et al teach the data (Errante, the data is the feedback, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”) comprises an indication from the user (Errante, the indication is the user’s effort) that an exercise is too difficult, and the machine learning model (Errante, the system 20, Para [0092]) is trained to select a less difficult exercise for the user in a subsequent exercise session. (Errante, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Hoang, to comprise an indication from the user that an exercise is too difficult, and the machine learning model that is trained to select a less difficult exercise for the user in a subsequent exercise session, as taught in Errante, for the purpose of customizing the exercise to fit the user’s need.

Response to Arguments
Applicant's arguments filed on 04/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
While it is respectfully submitted that the modest amendments herein should not present a search burden, should the Examiner determine that additional search or consideration is required but cannot be completed within the allotted time under the AFCP program, Applicant respectfully requests that the Examiner contact Applicant's undersigned representative prior to the shortened statutory deadline to enable Applicant to timely respond to the most recent final office action.
Turning to the rejections based on the Hoang and Wicks references, without conceding that Hoang and/or Wicks (or any other reference of record) teaches any other claim element, Applicant respectfully submits that Hoang and Wicks fail to teach, inter alia: while the user performs an exercise using an exercise device: receiving the data from an input peripheral of a computing device associated with the user, and outputting, by the machine learning model, in response to the received data from the input peripheral, the animated graphical movements and the motivational quote; based on the data being received from the input peripheral and the output animated graphical movements and motivational quote, determining, via the machine learning model, information to control an aspect of the exercise device; and generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information, as presently recited in the claims. 
At most, the Hoang reference discusses a plurality of users being trained by a trainer virtually, where the users' progress during an exercise can be tracked and displayed via an animation that depicts a race. For example, if n users are being trained by a trainer on an exercise bike, their progress can be displayed in the form of a race track - See FIG. 16 of Hoang. Applicant respectfully submits that this in no way teaches what is specifically claimed, namely animated graphical movements of a virtual coach and a motivational quote that is output via the virtual coach. Hoang's virtual "race" does not impart any reasonable functional equivalent to the claimed virtual coach, i.e., there is no coaching, only the displaying of information without any coaching aspect, nor does Hoang teach anything concerning motivation; rather, as noted, Hoang focuses on a virtual display of other users, which is not only not the same, but is entirely different in purpose and function, as the mere fact of a display does not in any way contain a coaching element. Moreover, the claims recite, inter alia, generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information. Applicant has reviewed the disclosure in Hoang and is unable to find any teaching or contemplation of such functionality. That is, nowhere in Hoang is there a teaching or suggestion of controlling an exercise machine based on the user's progress/activity during an exercise and the output of the virtual coach. As such, Applicant respectfully submits that Hoang fails to teach or suggest the claimed subject matter.
As such, Wicks fails to teach or suggest the claimed subject matter, and as a result, fails to cure the deficiencies in Hoang. Thus, because the combination of Hoang and Wicks does not teach or suggest the above elements, it is respectfully submitted that Claim 1 is patentable over Hoang and Wicks, and Applicant respectfully requests that the Examiner withdraw the rejection. Nor could Hoang and Wicks, alone or in combination with any reference of record, render Claim 1 obvious, as no such combination would yield all of the elements in the presently recited claims. Therefore, Applicant respectfully requests withdrawal of this rejection. Further, there is no motivation in any of the references to modify them to change the functionality of what is taught by the references into what is taught and claimed in the instant application. Nor is there any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction. See MPEP 2145.
Claims 8 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Wicks in view of Errante. It is respectfully submitted that the features described above with respect to Claims 1 and 10 are applicable to the subject matter of these claims as well, and that Errante does not remedy these deficiencies. Indeed, Applicant has reviewed the disclosure of the Errante reference and is unable to find any teaching or suggestion of the specifically claimed functionality, which recites, inter alia, while the user performs an exercise using an exercise device: receiving the data from an input peripheral of a computing device associated with the user, and outputting, by the machine learning model, in response to the received data from the input peripheral, the animated graphical movements and the motivational quote; based on the data being received from the input peripheral and the output animated graphical movements and motivational quote, determining, via the machine learning model, information to control an aspect of the exercise device; and generating and sending information to the exercise device that causes physical adjustments of the exercise device based on the determined information, as presently recited in the claims. Errante is silent as to the claimed virtual coach, the virtual coach's functionality and the control of the exercise device based at least on the same as recited in the claims. Therefore, Errante fails to teach or suggest the claimed subject matter as amended, and therefore fails to cure the deficiencies in the Hoang and Wicks references. Therefore, Applicant submits that the combination of Hoang, Wicks and Errante would not yield all of the elements in the presently cited claims, and therefore the combination cannot form the basis of a proper obviousness rejection.

Examiner’s response: the Applicant’s arguments are not persuasive because:
The amendments of the Response after Final Action is extensive and the scope is substantial that would require further consideration and additional search that cannot be completed within the allotted time under the AFCP program. An advisory was sent on 08/30/2022 to notify the Applicant the decision of the AFCP program. The Examiner is not required to contact Applicant's undersigned representative prior to the shortened statutory deadline and it is the Applicant’s responsibility to timely respond to the most recent final office action.
The Examiner disagree with the Applicant’s regarding the newly added limitation because of the Applicant’s specification does not provide any support for this limitation (see claim rejections 112a and 112b above). Further, due to the uncertainty of the claim interpretation, the Examiner interprets that Hoang in view of Wicks teach the claims equivalent with the Applicant’s claims.
The Examiner agree with the Applicant’s argument that Hoang does not teach the output is a motivational quote (see claim rejection 103 above). However, The Examiner disagree with the Applicant’s argument regarding the virtual coach because Hoang teach an animated graphical movements (Hoang, chaser animation, Abstract “Virtual training can be provided by way of a chaser animation that chases the representation of the exercise devices, the chaser animation having a virtual speed in dependence of exercise performance of users of the exercise devices”).
The Examiner disagree with the Applicant’s argument because Hoang in view of Wicks teach wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, the motivation quote is the digital audio that motivate the user; emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) the machine learning model (Wicks, interactive exercise system) maintaining control the virtual coach during an exercise session of a user (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach)
The Examiner disagree with the Applicant’s arguments regarding claims 8 and 17 because claim 8 is dependent on claim 1 and claim 17 is dependent on claim 10 and claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang (US 2019/0126099 A1) in view of Wicks et al (US 2017/0282015 A1). Further, Hoang in view of Wicks teach wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) configured to be animated to graphically move and further configured to audibly generate and output a motivational quote, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, the motivation quote is the digital audio that motivate the user; emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) the machine learning model (Wicks, interactive exercise system) maintaining control the virtual coach during an exercise session of a user (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784